AFTER REMAND FROM SUPREME COURT
THIGPEN, Judge.
The prior judgment of this court, 590 So.2d 267, Civ. 2900038-X, has been re*279versed in part, and the cause remanded by the Supreme Court of Alabama. On remand to this court, and in compliance with the Supreme Court’s judgment of July 12, 1991, 590 So.2d 270, (Ala.1991), the judgment of this court pertaining to this court’s reversal and remand of Griffis’s bad faith claim is set aside. All other portions of this court’s opinion of January 4, 1991, remain as previously stated.
AFFIRMED ON REMAND.
ROBERTSON, P.J., and RUSSELL, J., concur.